United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                  April 9, 2003

                                                        Charles R. Fulbruge III
                                                                Clerk
                            No. 02-11082
                          Summary Calendar


           IN THE MATTER OF: BILLY RAY DELP, JR. Debtor.
                 BILLY RAY DELP, JR; GERTRUDE DELP,

                                                        Appellants,


                               VERSUS


                            OAKVIEW LTD,

                                                           Appellee.




           Appeal from the United States District Court
          For the Northern District of Texas, Fort Worth
                        USDC No. 01-CV-736


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Billy Ray Delp, Jr. and Gertrude Delp (hereinafter referred to

collectively as “the Delps”) appealed to this Court from the final

judgment entered by the United States District Court for the

Northern District of Texas on August 23, 2002, which affirmed an

order of the U.S. Bankruptcy Court entered on June 27, 2002, which



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
denied the Delps’ amended motion for re-reconsideration of the

judgment of the bankruptcy court entered on February 28, 2001. For

the reasons stated by the U.S. District Court in its “Order

Affirming Bankruptcy Court” entered under date of August 23, 2002,

we AFFIRM the final judgment of the District Court entered of even

date therewith.               AFFIRMED.




g:\OPIN-SC\02-11082.OPN.WPD               2